DETAILED ACTION
Claims 16-30 (filed 04/06/2022) have been considered by this action.  Claims 16, 19, 20, 23, 24, 28 and 29 have been amended.  Claims 17, 18, 21, 22, 25, 26, 27 and 30 have been presented in the same form as previously presented.

Response to Arguments
Applicant’s arguments, see page 8 section 3, filed 04/06/2022, with respect to rejection of claims 16-30 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of claims 16-30 under 35 U.S.C. 101 has been withdrawn. 

Applicant’s arguments, see page 9 section 1, filed 04/06/2022, with respect to rejection of claims 19 and 28 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 19 and 28 under 35 U.S.C. 112(b) has been withdrawn. 
Allowable Subject Matter
Claims 16-30 are allowed.
See previous office action for reasons for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN MICHAEL SKRZYCKI/Examiner, Art Unit 2116                                                                                                                                                                                                        

/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116